Citation Nr: 0627857	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-39 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition, due to chemical exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for generalized anxiety 
disorder (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to October 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.

In March 2006, a videoconference hearing was held between the 
RO and the Board in Washington, D.C. before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of whether new and material evidence has been 
submitted to reopen claim for service connection for 
generalized anxiety disorder (claimed as a nervous condition) 
will be addressed in the remand portion of this decision.


FINDING OF FACT

A bilateral leg condition was not incurred in or aggravated 
by any incident of active military service, including claimed 
chemical exposure.







CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a bilateral leg condition, including as due to chemical 
exposure, are not met.  38 U.S.C.A. §§ 101(24), 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
service connection claim for a bilateral leg condition by 
correspondence dated in November 2003.  This document 
informed the veteran of VA's duty to assist and what kinds of 
evidence the RO would help obtain.

In that letter, in the Statement of the Case (SOC) and in the 
Supplemental Statement of the Case (SSOC), the RO informed 
the veteran about what was needed to establish entitlement to 
service connection for a bilateral leg condition.  Therefore, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Even if the veteran was not provided with all of the required 
notice until after the RO had adjudicated the veteran's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the pertinent law 
requires remand to the RO.  Nothing about the evidence or any 
response to any notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2005) 
or the implementing regulations found at 38 C.F.R. § 3.159 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (d).  
Here, VA obtained the veteran's VA outpatient medical 
records.  He also appeared before the Board at a 
videoconference hearing, and advised VA through his testimony 
that the physicians he asserts treated him shortly after his 
discharge from active duty were deceased and their records 
not available.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorder is related to the 
veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App, 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the veteran's prejudice.


The Merits of the Claim

The veteran essentially contends that service connection is 
warranted for a bilateral leg condition, due to chemical 
exposure.  He maintains that this condition arose from his 
duties as a chemical warfare specialist in service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The veteran prevails in either 
event.  However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions. Id.

First, although the veteran specifically asserts that claimed 
exposure to chemicals caused his disorder, the Board has 
examined the record to ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      

A review of the veteran's service medical records discloses 
no complaints, treatment or diagnosis of any bilateral leg 
condition, either by way of chemical exposure or bodily 
trauma.  Of particular note, in his pre-military separation 
physical examination, the veteran specifically denied then 
having, or ever having had, "lameness" or "foot trouble."  
The veteran also specifically reported that he was "in good 
health."  At the time of his discharge from active service, 
his "PULHES" physical profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

The PULHES profile thus indicates that the veteran's lower 
extremities, and physical capacity was in a high level of 
fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); (Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service.

Because the service department medical records were generated 
with a view towards ascertaining and reporting the veteran's 
then-state of physical fitness, they are entitled to great 
probative worth, as they are essentially statements of 
medical diagnosis.  See  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 
 
The post-service medical records include both private and VA 
treatment records, and medical records from the Social 
Security Administration (SSA).  An SSA medical examination 
report from August 1992 shows that the veteran presented with 
complaints of leg pain, however the report is void of a 
diagnosis of a bilateral leg condition.

Private treatment records show that the veteran's complaints 
of leg pain persisted and in February 2000, he was diagnosed 
as having peripheral vascular disease, and bilateral 
claudication, suspected as due to diabetes mellitus.  In 
January 2001, the veteran's condition was diagnosed as 
peripheral vascular disease of the lower left extremity.  A 
May 2004 VA medical record shows that his condition was 
diagnosed as peripheral vascular disease with claudication.

While the medical records clearly document the veteran's 
complaints of leg pain and diagnosis of peripheral vascular 
disease, they are void of any information relative to a 
linkage of the veteran's bilateral leg condition, due to any 
incident of military service, including his claimed chemical 
exposure.  To the extent that the medical records reflect the 
veteran's physical condition, they are not probative as to 
the source of the disability - the critical inquiry in a 
claim of service connection.   Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

There is no competent medical evidence which suggests that 
the veteran's peripheral vascular disease is related to his 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

With his October 2004 Substantive Appeal, the veteran 
submitted a copy of an Internet-obtained articles relative to 
peripheral arterial and vascular diseases and the U.S. Army's 
chemical warfare program from 1940 to 1975.  The Board has 
carefully considered the veteran's submissions, but finds 
them to be of no probative value to this inquiry, as the 
information is generic in nature only.  Sacks v. West,  11 
Vet. App. 314, 317 (1998); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

Although the veteran's report of separation from the armed 
forces (DD form 214) indicates that he served as a chemical 
warfare specialist, there is no information in this record, 
or in his submissions, to indicate that he was exposed to 
chemicals as he has related, or assuming such exposure to 
have occurred, that any of the diagnosed lower extremity 
disorders are linked to such exposure.

As to the former, as noted above, his service medical records 
are wholly devoid of any mention of any treatment, complaint, 
symptom or diagnosis of any chemical-related illness.  The 
veteran is not shown to have participated in any chemical 
testing as a test subject, and there is no information to 
surmise such exposure.  Assuming such exposure, the veteran 
has been advised to provide competent evidence of a linkage 
between exposure and the currently diagnosed disorders.  
There is nothing in the October 2004 submission that suggests 
such a linkage.   

In sum, the veteran was advised of the need to submit medical 
evidence demonstrating a current disability by way of letter 
from the RO to him, but he did not do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA.  38 U.S.C.A. § 5107(a), 
and the veteran was clearly advised of the need to submit 
evidence of a current disability.  While the veteran is 
clearly of the opinion that he has a bilateral leg condition, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection for 
a bilateral leg condition, due to chemical exposure, is not 
established in the absence of a current disability.


ORDER

Service connection for a bilateral leg condition, due to 
chemical exposure, is denied.


REMAND

The veteran's claim for service connection for generalized 
anxiety disorder (claimed as a nervous condition) was 
previously considered and denied by a rating decision dated 
in April 2000.  As such, the veteran is required to submit 
new and material evidence to reopen the previously denied 
claim.

In connection with this claim, the RO provided notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
However, a case from the United States Court of Appeals for 
Veterans Claims (Court) has essentially modified the 
information that must be provided to a claimant seeking to 
reopen a previously denied claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006),

In Kent the Court held, in part, that the VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and must notify the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The Court further held that the VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for generalized anxiety 
disorder (claimed as a nervous condition).

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO should advise the 
veteran and his representative of the 
evidence and information that is necessary 
to reopen the claim and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefits sought.  In doing so, the RO 
should advise the veteran of the element 
or elements required to establish service 
connection that were found to be 
insufficient in the previous denial.

2.  Thereafter, the RO should consider all 
of the evidence of record and re-
adjudicate the veteran's claim on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection and new and material 
evidence issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development and to insure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


